COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SOUTHWEST KINGS, INC.,                              )
                                                                              )              
No.  08-06-00039-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 346th District Court
VISION CHIROPRACTIC,                                 )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                      (TC# 99-645)
                                                                              )
 
 
O
P I N I O N
 
Appellant is
attempting to appeal from a judgment of the trial court rendered on December 7,
2005, in a breach of contract action. 
Appellant did not file a motion for new trial or other post-judgment
motion which would extend the appellate deadline.  Consequently, the notice of appeal was due
within thirty days after the judgment was signed.  Tex.R.App.P.
26.1.  On January 31, 2006, Appellant
filed a notice of appeal.  The notice of
appeal was filed more than thirty days after judgment and was therefore
untimely.  Id.




Pending before the
Court on its own initiative is the dismissal of this appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3.  This Court possesses the authority to dismiss
an appeal for want of jurisdiction after giving proper notice to all
parties.  Id.  On February 22, 2006, the clerk of this Court
notified Appellant, in accordance with Texas Rule of Appellate Procedure 42.3,
that this Court may not have jurisdiction over this appeal because it appeared
the notice of appeal was not timely filed. 
Appellant was advised that this appeal would be dismissed unless any
party could show cause for continuing the appeal within ten days from the date
of receipt of this Court's letter. 
Appellant failed to respond to this Court=s
notice.
Accordingly,
Appellant's notice of appeal was untimely and we dismiss the appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3(a).
 
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.